~ Reset Form

   

Se 8:19-cr-O0009-DOQUNIDEDISEATES BISTRICTIGOIIRTPage 1 of 2 Page ID #:9
CENTRAL DISTRICT OF CALIFORNIA

CASE SUMMARY

sy

 

cong ORLY ~UUUU7 Doo

U.S.A. v. Salvador Perez Gonzalez

Indictment [_] Information

Defendant Number 2
Year of Birth 1984

Investigative agency (FBI, DEA, etc.) DEA

NOTE: All items MUST be completed. If you do not know the answer or a question is not applicable to your case, enter "N/A."

OFFENSE/VENUE

a. Offense charged as a:

[| Class A Misdemeanor [_] Minor Offense [] Petty Offense
[_] Class B Misdemeanor [_] Class C Misdemeanor [¥] Felony
b. Date of Offense January 17, 2014

c. County in which first offense occurred

Orange

d. The crimes charged are alleged to have been committed in
(CHECK ALL THAT APPLY):

[_] Los Angeles
Orange

|_| Riverside

[_] San Bernardino

[_] Ventura

|_| Santa Barbara

[_] San Luis Obispo

| _] Other

Citation of Offense 21 U.S.C. Sections 841(a)(1), (b)(1)(A) (viii)

 

e. Division in which the MAJORITY of events, acts, or omissions
giving rise to the crime or crimes charged occurred:

[_] Western (Los Angeles, San Luis Obispo, Santa Barbara, Ventura)
[_] Eastern (Riverside and San Bernardino) Southern (Orange)

RELATED CASE

Has an indictment or information involving this defendant and
the same transaction or series of transactions been previously
filed and dismissed before trial?

No [_] Yes

If "Yes," Case Number:

 

Pursuant to General Order 16-05, criminal cases may be related
if a previously filed indictment or information and the present

case:

a. arise out of the same conspiracy, common scheme,
transaction, series of transactions or events; or

b. involve one or more defendants in common, and would
entail substantial duplication of labor in pretrial, trial or
sentencing proceedings if heard by different judges.

Related case(s), if any (MUST MATCH NOTICE OF RELATED
CASE):

 

 

CR-77 (19/17)

CASE SLIMMARY

PREVIOUSLY FILED COMPLAINT/CVB CITATION
Acomplaint/CVB citation was previously filed on:

Case Number:

 

a
a

Assigned Judge:

 

A
Mupag

 

Charging:
The complaint/CVB citation:
[_] is still pending

[_] was dismissed on:

tt

Wd 91 NYE 6107
q314

ft: roa
WHY vl ry 5
A pte e

at
ec?

PREVIOUS COUNSEL nO
Was defendant previously represent Z No

|

 

[_] Yes

IF YES, provide Name:
Phone Number:

COMPLEX CASE
Are there 8 or more defendants in the Indictment/Information?

[_] Yes* No

Will more than 12 days be required to present government's
evidence in the case-in-chief?

[_] Yes* No

*AN ORIGINAL AND 1 COPY (UNLESS ELECTRONICALLY FILED)
OF THE NOTICE OF COMPLEX CASE MUST BE FILED AT THE
TIME THE INDICTMENT IS FILED IF EITHER "YES" BOX IS
CHECKED.

SUPERSEDING INDICTMENT/INFORMATION
IS THIS ANEW DEFENDANT? [| Yes [_] No
superseding charge (i.e., 1st, 2nd).

 

 

This is the
The superseding case was previously filed on:

 

Case Number

 

The superseded case:
[_] is still pending before Judge/Magistrate Judge

 

[_] was previously dismissed on

 

Are there 8 or more defendants in the superseding case?

[_] Yes* [_] No
Will more than 12 days be required to present government's
evidence in the case-in-chief?

[| Yes* [_] No
Was a Notice of Complex Case filed on the Indictment or
Information?

[_] Yes [| No
*AN ORIGINAL AND 1 COPY OF THE NOTICE OF COMPLEX CASE

MUST BE FILED AT THE TIME THE SUPERSEDING INDICTMENT IS
FILED IF EITHER "YES" BOX IS CHECKED.

Pana 1 nf?
Case 8:19-cr-00009-DOC URPMEDSTATESWESTRICT@OURPage 2 of 2. Page ID #:10
CENTRAL DISTRICT OF CALIFORNIA

 

 

CASE SUMMARY
INTERPRETER CUSTODY STATUS
Is an interpreter required? _[_] YES NO Defendant is not in custody:

IF YES, list language and/or dialect: a. Date and time of arrest on complaint:

b. Posted bond at complaint level on:

 

in the amount of $

 

 

 

 

 

OTHER c.PSA supervision? [_] Yes [_]No
Male [_] Female d. Is on bail or release from another district:
U.S. Citizen [| Alien
Alias Name(s) Defendant is in custody:
a. Place of incarceration: [_] State [_] Federal
This defendant is charged in: b. Name of Institution:
All counts c. If Federal, U.S. Marshals Service Registration Number:

 

[_] Only counts:

 

d.[_] Solely on this charge. Date and time of arrest:
[_] This defendant is designated as "High Risk" per

 

18 USC § 3146(a)(2) by the U.S. Attorney. e. Onanother conviction: [1] Yes [1] No
This defendant is designated as "Special Case"
L IBUSCS 316600), Ea as “pecial vase’ per IF YES: [_] State [| Federal [_] Writ of Issue
Is defendant a juvenile? [] Yes No f. Awaiting trial on other charges: [] Yes [_]| No

IF YES: [| State [_] Federal AND

Name of Court:

IF YES, should matter be sealed? [_] Yes [_] No

 

The area(s) of substantive law that will be involved in this case Date transferred to federal custody:

 

 

 

 

 

include(s):

[_] financial institution fraud [_] public corruption This person/proceeding is transferred from another district

[_] government fraud [| tax offenses pursuanttoF.R.CrP. ____20 _ 7! 40
[_] environmental issues [“] mail/wire fraud

narcotics offenses [_] immigration offenses

[| violent crimes/firearms |_| corporate fraud

[| Other

EXCLUDABLE TIME

Determinations as to excludable time prior to filing indictment/information. EXPLAIN:

 

 

 

/s/ Jake D. Nare

Signature of Assistant U.S. Attorney
Jake D. Nare

Print Name

Date 01/15/2019

 

CR.77 (19/17) CASE CLIMMARY Pana 2 nf 9
